Case 1:19-cv-04650-AJN-SN Document 105-30 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 30
               Case 1:19-cv-04650-AJN-SN Document 105-30 Filed 03/02/21 Page 2 of 3



Exela-Newark

From:                               Rami Krartz <rkranz@starbucks.com>
Sent:                               Wednesday, February 6, 2019 9:55 PM
To:                                  Robyn Ruderman
Subject                              FW: Weekly NYMLT Meeting




STAU&ocfr"                        ~)
Rami Kranz CP-FS
Manager, Quality Assurance
New York Metro and New Jersey Region
STARBUCKS COFFEE COMPANY
(646) 574-8205 mobile
rkranz@starbucks.com




From: Rami Kranz <rkranz@starbucks.com>
Date: Tuesday, January 23, 2018 at 10:48 PM
To: Tracey Gaven-Bridgman <tgavenbr@starbucks.com>
Cc: AC-Region 7 - CO RD - US <4573300007@starbucks.com>, Rachel Kelly <rkelly@starbucks.com>, Rana Saab
<rsaab@starbucks.com>, Meg Ross <meross@starbucks.com>, Sandor Petiet <spetiet@starbucks.com>, Thorn
Burns <tbums@starbucks.com>, Todd Trewhella <ttrewhel@starbucks.com>, Dan Shallit
<dshallit@starbucks.com>, Nancy Van Kleunen Curran <nvankleu@starbucks.com>, Stephen Gallant
<sgallant@starbucks.com>, Matt Bussard <mbussard@starbucks.com>, Lynn Hepler
<lhepler@starbucks.com>, Carla Ruffin <cruffin@starbucks.com>, Ron Shuler <rshulerj@starbucks.com>,
Alexis Vertucci <avertucc@starbucks.com>, Kate McShane <kmcshane@starbucks.com>
Subject: Re: Weekly NYMLT Meeting


Hi Tracey,


I did elaborate during the call, and the highlights are:


      •    Hot shots are insecticides used to treat fruit flies and house flies.
      •    People are not meant to be around hot shots as it is an organophosphate and attacks the nervous
           system.

      •    Partners have been abusing hot shots in stores, using up to ten hot shots on top of the menu board
           counters.

      •    DOH are aggressively citing hot shots in stores and comes with a hefty violation points.
      •    This has been discussed a few times before and the situation was improving.
      •    Unfortunately, pest control recently found a hot shot located in the pastry case, under the bagels.

                                                              l


          CONFIDENTIAL
          CONFIDENTIAL                                                                                DEF0000151
                                                                                                      DEF0000151
              Case 1:19-cv-04650-AJN-SN Document 105-30 Filed 03/02/21 Page 3 of 3
                                                                                                                      !



   •     This is a serious condition, that can cause food cross contamination and food illness.
   •      I sent the pictures and store number to the RD and DM, and the issue is being addresses.


Thank you,




ft
Rami Kranz
Manager, Quality Assurance
                                                                                                                      !
New York Metro & Mid Atlantic Region
                                                                                                                      !
STARBUCKS COFFEE COMPANY
                                                                                                                      i
(646) 574-8205 mobile                                                                                                 i

rkianz@starbucks.com




From: Tracey Gaven-Bridgman <tgavenbr@starbucks.com>
Date: Tuesday, January 23, 2018 at 9:20 PM
To: Rami Kranz <rkranz@starbucks.com>
Cc: AC-Region 7 - CO RD - US <4573300007@starbucks.com>, Rachel Kelly <rkelly@starbucks.com>, Rana Saab
<rsaab@starbucks.com>, Meg Ross <meross@starbucks.com>, Sandor Petiet <spetiet@starbucks.com>, Thorn
Burns <tburns@starbucks.com>, Todd Trewhella <ttrewhel@starbucks.com>, Dan Shallit
<dshallit@starbucks.com>, Nancy Van Kleunen Curran <nvankleu@starbucks.com>, Stephen Gallant
<sgallant@starbucks.com>, Matt Bussard <mbussard@starbucks.com>, Lynn Hepler
<lhepler@starbucks.com>, Carla Ruffin <cruffin@starbucks.com>, Ron Shuler <rshulerj@starbucks.com>,
Alexis Vertucci <avertucc@starbucks.com>, Kate McShane <kmcshane@starbucks.com>
Subject: Re: Weekly NYMLT Meeting


Hello Rami
Not certain if you had the opportunity to elaborate on this tonight as I had to jump off the last few moment.
Please share your talking points and action items with the team.


Thank you
Tracey



Tracey Gaven-Bridgman
tKavenbr@starbucks.com
Cell phone: 908-337-1023



Sent from my iPhone


On Jan 23, 2018, at 3:59 PM, Rami Kranz <rkranz@starbucks.com> wrote:


          Pictures to discuss at weekly meeting today.


         Thank you,

                                                            2


         CONFIDENTIAL
         CONFIDENTIAL                                                                                    DEF0000152
                                                                                                         DEF0000152
